Citation Nr: 0811008	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-34 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied claims for service 
connection for hypertension and internal bleeding.  The 
veteran did not perfect an appeal of the denial of service 
connection for internal bleeding, and that matter is thus not 
before the Board.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with hypertension.

2.  The veteran's hypertension first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any aspect thereof.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through January 2005 and March 2007 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2007 notice letter.  The Board thus does not 
now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service medical records are associated with the 
claims file, as are records of private medical care the 
veteran has received since his separation from service.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained; indeed, the 
veteran stated in his October 2005 VA Form 9 (Appeal to Board 
of Veterans' Appeals) that all pertinent records were in VA's 
possession.

The Board is aware that no VA examination was provided to the 
veteran in conjunction with his claim but notes that the 
evidence of record does not call for one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide an examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of:  (1) a current disability; (2) an 
in-service event, injury, or disease; and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.  Here, as stated 
in more detail in the analysis section below, the evidence 
shows that the veteran currently suffers from hypertension.  
The information and evidence of record, however, does not 
establish that a related event, injury, or disease occurred 
in service.  Additionally, the evidence does not sufficiently 
establish that the veteran had hypertension or related 
symptomatology during the applicable presumptive period.  A 
medical examination would not likely aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006) (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  In the present case, there is 
nothing in the record, other than the veteran's claim for 
benefits, to indicate that his hypertension developed during 
service or during the applicable presumptive period.  As the 
veteran is not competent to diagnose or provide medical nexus 
evidence, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
the veteran has not satisfied all the elements of McLendon.  
Therefore, VA is not required to provide him with an 
examination in conjunction with his claim.  Consequently, a 
VA medical examination is not necessary to decide the claim. 
The Board thus concludes that VA has no duty to assist that 
was unmet.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including hypertension, may be 
presumptively service-connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

A review of the relevant evidence reflects that there is 
medical evidence of a current diagnosis of hypertension.  
There is no showing, however, of a relationship to the 
veteran's period of military service.  The service medical 
records are negative for a diagnosis of hypertension; nor do 
they contain any complaints of or treatment for the 
condition.  Particularly, the Board notes that the veteran's 
separation examination dated in January 1975 documents a 
normal blood pressure reading of 138/80.  The veteran's heart 
was found to be normal, and the veteran stated that he was in 
fair health.  At the time of the veteran's separation from 
service in June 1975, the veteran stated that there had been 
no change in his medical condition since the examination.

Post-service medical evidence reflects that the veteran 
carried a diagnosis of hypertension as of October 1997 and 
has been treated for the condition with medication by private 
and VA physicians.  An earlier treatment note from a July 
1997 visit to the Jack C. Montgomery VA Medical Center (VAMC) 
in Muskogee, Oklahoma, reflects a plan to provide the veteran 
with "teaching" on blood pressure but does not document a 
diagnosis of hypertension.  Notes from an October 1997 visit 
to the Muskogee VAMC reflect that the veteran's hypertension 
was "well controlled."  Further, private medical records 
reflect an August 2001 visit at which the treating physician 
documented the veteran's history of abdominal pain but noted 
that the veteran "had been in otherwise good past health 
until recent years."  

There are not, however, statements in the post-service 
medical records indicating that the veteran's hypertension 
was diagnosed or treated earlier than October 1997 or that it 
relates in any way to the veteran's time in service.  Private 
medical records from December 1984 through January 1990 
reflect neither diagnosis nor treatment for hypertension.  
Neither the veteran's private physicians nor his treating VA 
practitioners have opined that the veteran's hypertension was 
related to military service.  Further, none of the evidence 
of record provides a basis for the conclusion that the 
veteran's current hypertension is related to his period of 
service or manifested within one year of the veteran's 
separation from service.  As noted above, the earliest 
suggestion of his having been diagnosed with hypertension is 
1997, more than 30 years after his separation from service.

The Board observes that, when he made a claim of service 
connection, the veteran merely submitted a release 
authorization form with the notation that the requested 
records were for "Internal Bleeding, and High-blood 
pressure" and made no clear statement that his hypertension 
was etiologically related to active service.  However, the 
Board has accepted this statement as a valid claim for 
service connection, just as the RO apparently did, and thus 
acknowledges the veteran's contention that his currently 
diagnosed hypertension is etiologically related to active 
service.  Although the veteran is competent as a layman to 
describe any symptoms he experiences, there is no evidence of 
record showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disabilities.  See 
Espiritu, supra; 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his hypertension have no probative value.

Here, there is medical evidence that the veteran currently 
has hypertension.  There is no evidence, however, of any in-
service incurrence or aggravation of hypertension, and there 
is no medical evidence of a nexus between military service 
and the veteran's current hypertension.  Additionally, there 
is no showing of hypertension within a year of the veteran's 
separation from service.  The Board notes that the veteran 
was not afforded a VA examination for the purpose of 
determining whether there is medical evidence of a nexus 
between the veteran's service and his currently diagnosed 
hypertension.  As discussed above, the Board finds that an 
examination is not required under these circumstances.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (because a 
post-service medical examination could not provide evidence 
of an in-service event, a medical examination could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements that his currently 
diagnosed hypertension is related to his active service.  In 
short, there is no competent evidence of hypertension during 
service or within a year of the veteran's separation from 
service, and no competent evidence linking the current 
hypertension to service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


